DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1719841.7, filed on 11/29/2017 in England.

Information Disclosure Statement
The IDS filed on 05/29/2020 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 09/08/2020 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki [US 2007/0230137] in view of Vanderaa et al., [US 2009/0311975].
Regarding claim 1, Inagaki discloses an apparatus (1, figures 1-8) including a safety circuit arrangement for electronically interconnecting first electronic circuitry (4a, figures 1-3) in a hazardous environment with second electronic circuitry (4b, figures 1-3) whilst partitioning the second electronic circuitry from the hazardous environment, the apparatus comprising:
	a)    a body (5 &6, figures 1-3) defining a passage (a top opening, figures 1-3) which opens at one end into the hazardous environment;
	b)    a PCB (4a, figures 1-3) mounted to the body so as to extend across and close the passage;
	c)    the PCB having at least one first connector (17c, figures 1-3) connected with said first electronic circuity located in the hazardous environment and at least one second connector (17a, figures 1-3) extending into an interior and connected with said second electronic circuitry (4b, figures 1-3); and
	d)    the at least one first connector (17a, figures 1-3) and the at least one second connector being electronically coupled such that the first electronic circuitry is electronically connected with the second electronic circuity through the PCB.
	Inagaki discloses the claimed invention except for the PCB being encased within a layer of insulating material on the side of the PCB facing away from said one end of the passage, the PCB and insulating layer forming a gas tight barrier across the passage.

	It would have been to one of ordinary skill in the art at the time the invention was made to add an insulating material in entirely space between the first and second electronic circuits of Inagaki, as suggested by Vanderaa et al., for the purpose of sealing all components mounted therebetween the two electric circuits in the electronic device.
Regarding claims 2 and 7, Inagaki discloses the claimed invention except for wherein the apparatus comprises a sensor arrangement for monitoring one    or    more characteristics in the hazardous environment, the first electronic circuitry comprising at least one sensor for monitoring one or more parameters of the hazardous environment and the second electronic circuitry comprising other components of the sensor arrangement.
	Vanderaa et al., disclose an electronic device (12, figure 2) comprising a plurality of sensors (16, 50, figure 2) being used therein, at least one sensor detects a hazardous environment and another sensor detects pressure sensor (paragraph 0018).
	It would have been to one of ordinary skill in the art at the time the invention was made to add at least one sensor on the first and second electric circuits of Inagaki, as suggested by Vanderaa et al., for the purpose of detecting hazardous environment.
 Regarding claims 3-4, Inagaki, in view of Vanderaa et al., disclose wherein the apparatus forms part of a module which, when in use, is mounted to a container having an interior volume such that said passage is fluidly connected at said one end with the 
Regarding claim 5, (Currently Amended) Apparatus comprising a container (2, figures 1-3) having an interior volume and an electronic module, the electronic module comprising a body (5 & 6, figures 2-3) defining a passage (a top opening, figures 1-3) connected at one end with the interior volume of the container, the apparatus further comprising:
	a)    a PCB (4a, figures 1-3) mounted to the body so as to extend across and close the passage, the PCB having a first side proximal said one end of the passage and a second side distal from said one end of the passage;
	b)    the PCB having at least one first connector (17c, figures 1-3) connected with said first electronic circuity located in the hazardous region and at least one second connector (17a, figures 1-3) extending through the into an interior and connected with said second electronic circuitry (4b, figures 1-3) located in the non-hazardous region; and
	c)    the at least one first connector (17a, figures 1-3) and the at least one second connector being electronically coupled such that the first electronic circuitry is electronically connected with the second electronic circuity through the PCB.
	Inagaki discloses the claimed invention except for the PCB being encased within a layer of insulating material which extends across the passage on the second side of the PCB, the PCB and insulating layer forming a gas tight barrier which partitions the apparatus into a hazardous region to the side of the barrier proximal said one end of the passage and a non-hazardous region to the side of the barrier distal from said one end 
           Vanderaa et al., disclose an electronic device (figures 1-3) comprising at least two printed circuit boards (133, 134, figure 3) mounted therein and being encapsulated by insulation layer (136, figure 3).
	It would have been to one of ordinary skill in the art at the time the invention was made to add an insulating material in entirely space between the first and second electronic circuits of Inagaki, as suggested by Vanderaa et al., for the purpose of sealing all components mounted therebetween the two electric circuits in the electronic device.
Regarding claim 10, Inagaki, in view of Vanderaa et al., disclose wherein at least that part of the body which defines the passage is made of a metallic material (paragraph 0003).
Regarding claim 11, Inagaki discloses the claimed invention except for wherein the insulating layer is selected from the group comprising: a potting compound, melted glass, or brazed ceramics.
          Vanderaa et al., disclose wherein the insulating layer is selected from the group comprising: a potting compound (paragraph 0022), melted glass, or brazed ceramics.
	It would have been to one of ordinary skill in the art at the time the invention was made to use a potting compound to encapsulate the interior space within the electronic device of Inagaki, as suggested by Vanderaa et al., for the purpose of facilitating the encapsulation all components within the electronic device.
Regarding claim 12, Inagaki, in view of Vanderaa et al., disclose wherein the passage comprises a stepped bore defined in the body (16, figure 2), the stepped bore 
Regarding claim 13, Inagaki, in view of Vanderaa et al., disclose a seal (14, figure 2) being provided between the body and the bottom of a case.
           Inagaki, in view of Vanderaa et al., disclose the claimed invention except for wherein a seal is provided between the PCB and the shoulder.
	It would have been to one of ordinary skill in the art at the time the invention was made to provide a seal between the PCB and the shoulder of the case of Inagaki, in view of Vanderaa et al., for the purpose of sealing the PCB with its shoulder portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 15, Inagaki, in view of Vanderaa et al., disclose wherein the body defines a housing within which at least part of the second electronic circuitry is contained (2, figures 1-3).
Regarding claim 16, Inagaki, disclose the claimed invention except for wherein the at least one sensor comprises any one or more selected from the group comprising: an oxygen sensor; a humidity sensor; an electrostatic sensor; a temperature sensor; and a pressure sensor.
            Vanderaa et al., disclose at least one sensor being a pressure sensor and/or temperature sensor (paragraph 0003).

Regarding claim 17, Inagaki, disclose the claimed invention except for wherein the other components of the sensor arrangement comprise any one or more selected from the group comprising: a battery; an ECU; a PIC; a communications unit; an antenna.
           Vanderaa et al., disclose at least one antenna being used within the electronic device (paragraph 0009).
	It would have been to one of ordinary skill in the art at the time the invention was made to add an antenna within the electronic device of Inagaki, as suggested by Vanderaa et al., for the purpose of monitoring and/or transferring/receiving signal therefrom the electronic device to the network system.

Allowable Subject Matter
Claims 8-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claim 8 discloses the combination features of “a sensor module for monitoring one or more parameters of an interior volume of a pressurised powder container, the sensor module having a body defining a passage and being mountable to the pressurised powder container such that the passage is connected at one end with an interior volume of the container.”  These features, in conjunction with other features, as claimed in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 6, 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
           The claim 6 discloses the combination features of “wherein the container is a pressurised container and wherein the interior volume of the container is a pressure chamber for holding a quantity of pressurised gas and a quantity of powder.”  These features, in conjunction with other features, as claimed in the claim 5, were neither found to be disclosed, nor suggested by the prior art of records.  
            The claim 14 discloses the combination features of “wherein the stepped bore comprises a third portion adjacent the second portion at the opposite end of the second portion from the first portion, the third portion having a larger diameter than the second portion and the body defining a second shoulder at the intersection between the second and third portions of the bore, wherein the second shoulder is directed toward said one end of the passage, the first electronic circuitry including a further PCB mounted 
           The claim 18 discloses the combination features of “wherein a filter is provided to filter fluid entering the passage through said one end.”  This feature, in conjunction with other features, as claimed in the claim 1, were neither found to be disclosed, nor suggested by the prior art of records.  Claim 19 depend on the allowed claim 18.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hung S. Bui/
Primary Examiner, Art Unit 2841
04/10/2021